

[IDT Letterhead]
 
 
April 28, 2006
 
Mr. Bruce Layman
Amercian Telecom Services Corporation
 
6 Concourse Parkway
 
Suite 1525
 
Atlanta, GA 30328
 
 

RE:
Assignment of November 25, 2003 Letter Agreement by and between IDT Puerto Rico
& Co. and American Telecom Services Corporation (“Agreement”).

 
 
Dear Mr. Layman:
 
We refer to the November 25, 2003 Letter Agreement by and between IDT Puerto
Rico & Co. and American Telecom Services Corporation (“Customer”). Pursuant to
the terms of the Agreement, we hereby give you notice that IDT Puerto Rico & Co.
hereby assigns, transfers, and conveys all of its rights, title, interest and
obligations under, in and to the Agreement to its affiliate IDT Domestic Telecom
Inc. This assignment shall be effective from the Is` of May, 2006 onwards,
 
Should you have any questions regarding this notice of assignment, please do not
hesitate to contact me.
 
Yours truly,
 
/s/Doug Mauro
Doug Mauro
On behalf of IDT Puerto Rico & Co.
 
 
 


 
El Paraiso Industrial Park #108 Ganges St.
Ganges Plaza, Suite Al, San Juan, Puerto Rico 00926 • P 787 620-0440 • F 787
620-0439